                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DENISE J. DILLOWAY,

       Plaintiff,
                                                    Case No. 18-13424
v.
                                                    Hon. Marianne O. Battani
COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

_____________________________________/


                         ORDER ADOPTING MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Denise J. Dilloway brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Defendant Commissioner of Social Security denying

her application for disability insurance benefits and supplemental security income. The

case was referred to Magistrate Judge Michael J. Hluchaniuk pursuant to 28 U.S.C.

§ 636(b)(1)(B) for review of the Commissioner’s decision.

       The parties filed cross-motions for summary judgment. In a report and

recommendation ("R & R") dated February 10, 2020, the Magistrate Judge

recommended that the Court grant the Defendant Commissioner’s motion for summary

judgment, deny Plaintiff’s motion for summary judgment, and affirm the Commissioner’s

denial of Plaintiff’s application for benefits. The Magistrate Judge also informed the

parties that they were required to file any desired objections within 14 days after service

of the R & R, and that a party’s failure to file objections would operate to waive any

further right of appeal. (Dkt. 30, R & R at 38.)
      Neither party has filed objections to the R & R. Because no objections have

been filed, the parties have waived their rights to de novo review and appeal.

Moreover, having reviewed the R & R and the remainder of the record, this Court fully

concurs in the Magistrate Judge’s analysis and recommended disposition of this case.

      Accordingly, the Court ADOPTS the Magistrate Judge’s February 10, 2020 report

and recommendation (Dkt. 30), GRANTS Defendant’s motion for summary judgment

(Dkt. 23), and DENIES Plaintiff’s motion for summary judgment (Dkt. 16). For the

reasons stated in the Magistrate Judge’s report and recommendation, the findings of the

Defendant Commissioner are AFFIRMED.

      IT IS SO ORDERED.

Date: March 30, 2020                            s/Marianne O. Battani
                                                MARIANNE O. BATTANI
                                                United States District Judge




                                            2
